    Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 1 of 9 PageID: 1



Yongmoon Kim
KIM LAW FIRM LLC
411 Hackensack Avenue, Suite 701
Hackensack, New Jersey 07601
Tel. & Fax (201) 273-7117
ykim@kimlf.com
Attorneys for Plaintiff and the Proposed Class

                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


THOMAS E. SLOCKBOWER, on behalf of                    Civil Action No.
himself and those similarly situated,

                        Plaintiff,

                 vs.
                                                      CLASS ACTION COMPLAINT
LAW OFFICES OF HAYT, HAYT &
LANDAU, LLC;
MARTIN RUBIN;
and JOHN DOES 1 to 10,

                        Defendants.


         Plaintiff, Thomas E. Slockbower, individually and on behalf of all others similarly

situated, by way of Complaint against Defendants, Law Offices of Hayt, Hayt & Landau, LLC

and Martin Rubin; and John Does 1 to 10, says:

                                     I.   NATURE OF THE ACTION

         1.      This action for damages arises from Defendants violations of the Fair Debt

Collection Practices Act1 (“FDCPA”).




1
    15 U.S.C. § 1692 et seq.

                                             Page 1 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 2 of 9 PageID: 2



                              II.    JURISDICTION AND VENUE

         2.    This Court has jurisdiction to entertain this matter pursuant to 15 U.S.C. §

1692k(d) and 28 U.S.C. § 1331.

         3.    Venue in this action properly lies in the District Court of New Jersey, Newark

Vicinage.

                                         III.    PARTIES

         4.    Plaintiff, Thomas E. Slockbower, is a natural person residing in Sussex County,

New Jersey.

         5.    Defendant, Law Offices of Hayt, Hayt & Landau, LLC (“HHL”), is collection law

firm with its principal place of business at Two Industrial Way West, Eatontown, New Jersey

07724.

         6.    Defendant, Martin Rubin (“Rubin”), is an attorney-at-law of the State of New

Jersey engaged in the practice of law as a principal attorney and managing member of HHL.

         7.    Plaintiff is informed and believes, and on that basis alleges, that Defendants John

Does 1 to 10 are natural persons and/or business entities all of whom reside or are located within

the United States and personally created, instituted and, with knowledge that such practices were

contrary to law, acted consistent with and oversaw policies and procedures used by the

employees of Defendants that are the subject of this Complaint. Those Defendants personally

control the illegal acts, policies, and practices utilized by Defendants and, therefore, are

personally liable for all of the wrongdoing alleged in this Complaint.

         8.    In this pleading, “Defendants” in the plural refers to all Defendants.

                                           IV.    FACTS




                                             Page 2 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 3 of 9 PageID: 3



       9.      Defendants are not in the business of extending credit, selling goods or services to

consumers.

       10.     Defendants use the mails, telephone, the internet and other instruments of

interstate commerce in engaging in the business of collecting defaulted debts or alleged debts of

natural persons which arise from transactions which are primarily for personal, family, or

household purposes.

       11.     The principal purpose of Defendants is the collection of defaulted debts.

       12.     HHL is a collection law firm.

       13.     At all times relevant hereto, Rubin, as the principal owner, officer, director,

shareholder, and/or managing partner of HHL, personally implemented, and with knowledge

such practices were contrary to law, engaged in, acted consistent with, managed, and oversaw all

of the illegal policies and procedures used by himself and other employees of HHL complained

of herein.

       14.     Rubin, on behalf of HHL, drafted and/or approved the form and the language of

the documents described herein.

       15.     HHL files thousands if not tens of thousands of collection lawsuits in the State of

New Jersey.

       16.     Defendants have asserted that Plaintiff incurred or owed a certain financial

obligation arising from an account originating from Capital One Bank (USA), N.A. (“Debt” or

“Account”).

       17.     The Debt arose from one or more transactions which were primarily for Plaintiff’s

personal, family, or household purposes.




                                            Page 3 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 4 of 9 PageID: 4



        18.     The debts alleged to be owed by Plaintiff and those similarly situated were

incurred for personal, family or household purposes.

        19.     Defendants contend that the Account was past-due and in default.

        20.     In an attempt to collect the Debt, Defendants mailed a collection letter to Plaintiff

on January 26, 2018 (“HHL Letter”).

        21.     A true copy of the HHL Letter, but with redactions, is attached as Exhibit A.

        22.     On information and belief, the HHL Letter is mass-produced, computer-

generated, form letters that are prepared by the Defendants and mailed to consumers in the State

of New Jersey, such as Plaintiff, from whom they are attempting to collect a debt.

        23.     Plaintiff received and reviewed the HHL Letter.

        24.     Defendants failed to disclose that the balance would increase which the Defendants

would attempt to collect in the future.

        25.     The HHL Letter fails to disclose that Defendants would be attempting to collect the

additional balance.

        26.     The least sophisticated consumer would be uncertain as to whether the current

balance was continuing to increase because there was no disclosure that the balance would continue

to increase.

        27.     The HHL Letter failed to clearly and accurately state the amount of the debt as

required by the FDCPA.

        28.     Defendants used the same procedures used in failing to inform Plaintiff that the

Account was continuing to accrue interest, that the balance stated in the HHL Letter was not a

static amount, and that the balance stated on the letter included additional interest and amounts,

in their attempts to collect debts from numerous other New Jersey consumers.


                                             Page 4 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 5 of 9 PageID: 5



        29.     During the period from one year before this Complaint is filed to the present,

Defendants used the same unlawful procedures in their attempts to collect debts from numerous

New Jersey consumers.

        30.     It is the Defendants’ policy and practice to fail to disclose that the balances are

continuing to accrue interest, the balances stated in the letters are not a static amount, and the

balance stated on the letters included additional costs and amounts; which is an unfair,

unconscionable, false, deceptive and misleading practice violative of the FDCPA.

                              V.     CLASS ACTION ALLEGATIONS

        31.     Plaintiff brings this action individually and as a class action on behalf of all others

similarly situated pursuant to Rule 23 of the Federal Rules of Civil Procedure.

        32.     The debts alleged to be owed by Plaintiff and those similarly situated were

incurred for personal, family or household purposes.

        33.     Subject to discovery and further investigation which may cause Plaintiff to expand

restrict or otherwise modify the following class definition at the time Plaintiff moves for class

certification, Plaintiff seeks certification of the class initially defined as follows:

                All natural persons with addresses in the State of New Jersey, to
                whom, beginning January 28, 2018 through and including the final
                resolution of this case, Defendants sent one or more letter(s) in
                attempts to collect a debt which failed to disclose that the alleged
                balances were continuing to increase.

        34.     Plaintiff seeks to recover statutory damages, attorney’s fees and costs on behalf of

all class members under the Fair Debt Collection Practices Act.

        35.     The Class for whose benefit this action is brought is so numerous that joinder of

all members is impracticable.




                                                Page 5 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 6 of 9 PageID: 6



        36.     There are questions of law and fact common to the members of the Class that

predominate over questions affecting only individuals, including but not limited to:

                A.      Whether Defendants are debt collectors under the FDCPA;

                B.      Whether Defendants violated 15 U.S.C. §§ 1692e,
                1692e(2)(A), 1692e(10), and 1692f by failing to disclose that the
                balances were accruing interest, by failing to itemize and identify
                which amounts were principal, interest and fees; by failing to
                clearly and accurately state the amount of the alleged debts;

                C.    Whether Plaintiff and the Class are entitled to statutory
                damages.

        37.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. The FDCPA

statutory scheme provides for statutory damages payable to each class member. A class action

will cause an orderly and expeditious administration of the claims of the Class and will foster

economies of time, effort and expense.

        38.     Plaintiff’s claims are typical of the claims of the members of the Class.

        39.     The questions of law and/or fact common to the members of the Class

predominate over any questions affecting only individual members.

        40.     Plaintiff does not have interests antagonistic to those of the Class.

        41.     The Class, of which Plaintiff is a member, is readily identifiable.

        42.     Plaintiff will fairly and adequately protect the interests of the Class, and has

retained competent counsel experienced in the prosecution of consumer litigation. Proposed

Class Counsel have investigated and identified potential claims in the action; have a great deal of

experience in handling consumer class actions and other complex litigation, and claims of the

type asserted in this action.



                                             Page 6 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 7 of 9 PageID: 7



       43.     The prosecution of separate actions by individual members of the Class would run

the risk of inconsistent or varying adjudications, which would establish incompatible standards

of conduct for the Defendant in this action or the prosecution of separate actions by individual

members of the class would create the risk that adjudications with respect to individual members

of the class would as a practical matter be dispositive of the interests of the other members not

parties to the adjudications or substantially impair or impede their ability to protect their

interests. Prosecution as a class action will eliminate the possibility of repetitious litigation.

       44.     Plaintiff does not anticipate any difficulty in the management of this litigation.

             VI.     COUNT I – FAIR DEBT COLLECTION PRACTICES ACT

       45.     Plaintiff, on behalf of himself and others similarly situated, reasserts and

incorporates herein the allegations contained in the preceding and following paragraphs.

       46.     Plaintiff and those similarly situated are “consumers” as defined by 15 U.S.C. §

1692a(3) because they are natural persons allegedly obligated to pay a debt, in which the money,

property, insurance, or services, which was the subject of the transaction, was primarily for

personal, family and/or household purposes.

       47.     The debts alleged to be owed by Plaintiff and those similarly situated are

consumer “debts” as defined by 15 U.S.C. § 1692a(5).

       48.     Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6) and the

interpretations thereof.

       49.     Defendants are not “creditors” as defined by 15 U.S.C. § 1692a(4).

       50.     The HHL Letter, and similar letters, sent by Defendants to Plaintiff and other

New Jersey consumers are “communications” pursuant to 15 U.S.C. § 1692a(2).




                                             Page 7 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 8 of 9 PageID: 8



       51.     The HHL Letter, and similar letters, were sent by Defendants to Plaintiff and

those similarly situated in an attempt to collect the debts.

       52.     Defendants conduct described above violated the FDCPA in one or more of the

following ways:

               a.     Defendants used false, deceptive, and misleading
               representations and means in connection with the collection of the
               alleged debts, in violation of 15 U.S.C. § 1692e;

               b.      Defendants falsely represented the character, amount, or
               legal status of the alleged debts, in violation of
               15 U.S.C. § 1692e(2)(A);

               c.      Defendants used false representations and deceptive means
               to collect or attempt to collect the alleged debts, in violation of
               15 U.S.C. § 1692e(10); and

               d.      Defendants used unfair or unconscionable means to collect
               or attempt to collect the alleged debts, in violation of
               15 U.S.C. § 1692f.

       53.     The violations of the FDCPA described herein constitute per se violations.

       54.     Based on any one or more of those violations, Defendants are liable to Plaintiff

and those similarly situated for damages, attorney’s fees and costs under 15 U.S.C. § 1692k.

                                VII.     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Thomas E. Slockbower, on behalf of himself and others

similarly situated, demands judgment against Defendants, Law Offices of Hayt, Hayt & Landau,

LLC and Martin Rubin as follows:

       A.      For certification of this instant matter as a class action, appointing the named
               Plaintiff as representative of the Class, and appointing the attorneys of Kim
               Law Firm LLC as class counsel;

       B.      For statutory damages in favor of Plaintiff pursuant to 15 U.S.C. §
               1692k(a)(2)(B)(i) or, in the alternative, 15 U.S.C. § 1692k(a)(2)(A);

       C.      For statutory damages in favor of the Class pursuant to 15 U.S.C.
               § 1692k(a)(2)(B)(ii);

                                             Page 8 of 9
  Case 2:19-cv-01289-JMV-MF Document 1 Filed 01/28/19 Page 9 of 9 PageID: 9



       D.      For actual damages in favor of Plaintiff and the Class pursuant to 15 U.S.C.
               § 1692k(a)(1); to the extent the recovery of attorneys’ fees and costs causes
               Plaintiff or the Class a negative tax consequence;

       E.      For attorney’s fees, litigation expenses and costs in connection with this
               action pursuant to 15 U.S.C. § 1692k(a)(3);

       F.      For pre-judgment and post-judgment interest; and

       G.      For such other and further relief as the Court deems equitable and just.

                                   VIII.    JURY DEMAND

       Plaintiff demands trial by jury as to all claims and defenses.

                                    IX.    CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify to the best of my knowledge that the

matter in controversy is not the subject of any other action pending in any court or of any

pending arbitration or administrative proceeding.

                                                      KIM LAW FIRM LLC
                                                      s/Yongmoon Kim
Dated: January 28, 2019                               Yongmoon Kim




                                            Page 9 of 9
